Title: To James Madison from Mark Pragers and Company, 3 March 1796
From: Mark Pragers and Company
To: Madison, James


Sir
Front Street No. 36 North 3d March 1796
We recd. yesterday a Letter from Mr. Arnold Henry Dohrman a[t] New York, requesting to settle a claim you have against him for Mr. Philip Mazzei, we beg therefore to be informed when you will be at leisure and one of our house will do him self the pleasure to call on you, to converse on the subject. We are respectfully Sir Your most Obedt. Servts.
Pragers & Co.
